DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to claims 1, 3, 14, 16, 21-22, 24, 27, and 29 and the cancellation of claims 2, 23, and 28, in the response filed November 16, 2020, have been entered.
Claims 1, 3-22, 24-27, and 29 are currently pending in the above identified application.
Claims 5-12 have been withdrawn from consideration as being directed towards a non-elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 13, 20-22, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein said plated metal is selected from chromium.”  “Selected from” implies multiple options.  It is unclear whether the claim intends for the plated metal to be chromium, comprising chromium, or comprising a chromium containing material, such as an alloy.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 20-22, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0023246 to Edwards in view of USPN 4,816,124 to Manabe.
Regarding claims 1, 13, 20-22, and 25-26, Edwards teaches a treated textile material (surface-metalized fiber, yarn, or fabric) comprising a textile material (fabric), a barrier film/coating layer, and a metallic layer (Edwards, abstract).  Edwards teaches the barrier film or coating layer being present on the surface of the textile material (coated or bonded to the surface) and imparts desired characteristic or property to the textile including electrical conductivity, thermal conductivity, (Id., para 0058-0060).  Edwards teaches the barrier film or coating layer comprising graphene platelets (Id., para 0077), reading on the barrier film or coating layer containing multiple graphene sheets as single-layer or few-layer graphene sheets, combined with polymer film (adhesive) (Id., para 0077-0078).  Edward teaches the barrier film or coating having a thickness ranging from about 0.1 nm to about 100 micron, about 5 to 100 micron when containing a polymer (Id., para 0068).  Edwards teaches the textile comprising a metal coating applied to the surface of the barrier or film or coating layer, including being formed by plating (Id., para 0071), reading on the textile having a metal layer comprising a plated metal deposited on the barrier layer or coating (graphene-coated fiber fabric).  Edward teaches reduce graphene being used in the invention (Id., para 0037, 0077).  Edwards teaches the any metal can be used for forming the metal 
While the reference does not specifically teach the claimed range of the barrier film (graphene layer) or coating layer having a thickness from 0.34 nm to 20 microns, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the thickness, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Edwards does not explicitly teaches the metal of the metal coating layer being chromium. 
However, Manabe teaches a metal-coated fibrous object comprising a fibrous base and a layer of metal deposited onto a synthetic resin base coat, wherein the metal is selected from the group consisting of gold, silver, aluminum, tin zinc, nickel, copper, cobalt and chromium, or selected from the group consisting of Hastelloy X, Permalloy, stainless steels, titanium nitride and cobalt alloys (Manabe, abstract).  Manabe teaches of particular advantage are metals such as gold, silver, aluminum, tin, zinc, nickel, copper, cobalt and chromium, Hastelloy X and Permalloy, SUS316 (JIS), titanium nitride, and cobalt-base alloys and teaches type of metal to be used may be selected depending of the particular use, the color desired, cost and other factors (Id., col. 2 lines 54-64).

Regarding claim 13, the prior art combination teaches the metal coating (metal layer) thickness being from about 0.1 nm to about 1000 microns, in some embodiments from about 5 to 25 microns (Edwards, para 0073).  
Regarding claims 20-22 and 26, the prior art combination teaches the textile material being a fabric being woven (claim 26) containing synthetic fibers, including nylons (type of thermoplastic), polyvinyl chlorides, polyurethanes, elastanes (thermoplastic elastomer), polypropylene, polyamides, and polyacrylates (claims 20-22) (Edwards, para 0034-0034, 0045-0050).
Regarding claim 25, the prior art combination teaches the graphene platelets being dispersed in the matrix material (adhesive) of the barrier film or coating layer (Edwards, para 0077).  The prior art combination teaches the barrier film or coating layer being present on the surface of the textile material (coated or bonded to the surface) and imparts desired characteristic or property to the textile including electrical conductivity, thermal conductivity, (Id., para 0058-0060).  The prior art combination is silent with regards to the ratio of the adhesive-to-graphene weight ratio.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the weight ratio of the matrix (adhesive) to graphene, based on the desired conductivity of the barrier film or coating layer, such as within the claimed range.

Claims 3-4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of Manabe, as applied to claims 1, 13, 20-22, and 25-26 above, further in view of US Pub. No. 2013/0200421 to Jeong.
Regarding claims 3-4 and 24, the prior art combination teaches the barrier film or coating layer being present on the surface of the textile material (coated or bonded to the surface) and imparts desired characteristic or property to the textile including electrical conductivity, thermal conductivity, (Id., para 0058-0060). The prior art combination teaches the barrier film or coating layer comprising particles, such as nanoparticles and being pillars (Id., para 0079).  While the prior art combination does not teach these particle explicitly being conductive, it would have been obvious to one of ordinary skill in the art to use conductive particles, motivated by the desire of impart electrical or thermal conductivity to the film and material as taught by Edwards as a purpose or property of the barrier film or coating layer.  
The prior art combination does not explicitly teach the conductive nanoparticles being metal nanowires or graphene containing nanoparticles that are different from the metal coating.
However, Jeong teaches a conducting material comprising conductive nanostructures dispersed in a film, including graphene that is doped with metallic nanowires (Jeong, abstract).  Jeong teaches the metallic nanowires comprise silver nanowires (Id., para 0004-0006, 0043).  Jeong teaches the nanowires having a cross-sectional dimension less than 1 micron (Id., para 0004).  Jeong teaches the film having a sheet resistance below 20 ohms per square (Id.), indicating a high conductivity.  Jeong teaches the nanowires intersect with the grain boundaries of the graphene film to increase conductivity (Id., para 0044-0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the textile material of the prior art combination, wherein the nanoparticles are the metallic nanowires of Jeong, such as silver nanowire, doped on the graphene, motivated by the desire of using 
While the reference does not specifically teach the claimed range of from 0.05 nm to 100 nm of the nanowires (claim 24), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the cross-sectional dimension (diameter), such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 

Claims 14-15, 27, and 29, are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0023246 to Edwards.
Regarding claims 14-15, 27, and 29, Edwards teaches a treated textile material (surface-metalized fiber, yarn, or fabric) comprising a textile material (fabric), a barrier film/coating layer, and a metallic layer (Edwards, abstract).  Edwards teaches the barrier film or coating layer being present on the surface of the textile material (coated or bonded to the surface) and imparts desired characteristic or property to the textile including electrical conductivity, thermal conductivity, (Id., para 0058-0060).  Edwards teaches the barrier film or coating layer comprising graphene platelets (Id., para 0077), reading on the barrier film or coating layer containing multiple graphene sheets as single-layer or few-layer graphene sheets, combined with polymer film (adhesive) and particles, such as nanoparticles, reading 
While the reference does not specifically teach the claimed range of the barrier film (graphene layer) or coating layer having a thickness from 0.34 nm to 20 microns, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 
Regarding claim 27 and 29, Edwards teaches the textile being a cloth as well as a garment such as a coat (Edwards, abstract, para 0051- 0052, 0118), reading on the textile being a blanket or antistatic fabric since the fabric is conductive.  The limitation(s) “blanket”, “toy”, and “antistatic fabric” are deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The article of the prior art combination can be used as a blanket because a coat can be laid over a person and used to keep warm, a coat can be used as a toy such as for dress up, and the fabric is conductive and therefore capable of having antistatic properties.   As claim 29 further defined an alternative embodiment of the product and Edwards teaches a protective clothing, the limitations of claim 29 are met.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2018/0023246 to Edwards in view of US Pub. No. 2016/0026846 to Lin.
Regarding claims 14-19, Edwards remains as applied to claims 14-15 above.  Edwards teaches any suitable polymer can be used for forming the barrier film (adhesive) including polyethylene glycol, polymethylmethacrylate (acrylic), urethanes, terephthalate, esters of alginic acid (ester resin), esters of pectinic acid (ester resin), esters of hyaluronic acid (ester resin) (Id., para 0062-0063).

However, Lin teaches a polymer layer with a graphene and an adhesive resin to bond the conductive filler together and to the flexible substrate (Lin, abstract, para 0023- 0024).  Lin teaches the use of conductive fillers in a solution with the graphene sheet layer (Id., para 0040).  Lin teaches the resin being selected from an ester resin, a urethane resin, a urethane ester resin, an acrylic resin, or an acrylic urethane resin, including ester resin include neopentyl glycol (NPG), ethylene glycol (EG), isophthalic acid, and terephthalic acid (Id., para 0024).   Lin teaches the adhesive resin composition may include a curing agent and a coupling agent along with the adhesive resin, including an epoxy silane coupling agent, and teaches the curing agent being present in an amount of 1 to 30 parts by weight based on 100 parts by weight of the adhesive resin (Id., 0024, 0042).  Lin also teaches the use of thermally curable resin or lacquers including  polyfunctional epoxy monomer selected from the group consisting of diglycerol tetraglycidyl ether, dipentaerythritol tetraglycidyl ether, sorbitol polyglycidyl ether, polyglycerol polyglycidyl ether, pentaerythritol polyglycidyl ether, and pentaerythritol tetraglycidyl ether; or (b) a bi- or tri-functional epoxy monomer selected from the group consisting of trimethylolethane triglycidyl ether, trimethylolmethane triglycidyl ether, trimethylolpropane triglycidyl ether, triphenylolmethane triglycidyl ether, trisphenol triglycidyl ether, tetraphenylol ethane triglycidyl ether, tetraglycidyl ether of tetraphenylol ethane, p-aminophenol triglycidyl ether, 1,2,6-hexanetriol triglycidyl ether, glycerol triglycidyl ether, diglycerol triglycidyl ether, glycerol ethoxylate triglycidyl ether, Castor oil triglycidyl ether, propoxylated glycerine triglycidyl ether, ethylene glycol diglycidyl ether, 1,4-butanediol diglycidyl ether, neopentyl glycol diglycidyl ether, cyclohexanedimethanol diglycidyl ether, dipropylene glycol diglycidyl ether, polypropylene glycol diglycidyl ether, dibromoneopentyl glycol diglycidyl ether, hydrogenated bisphenol A diglycidyl ether, (3,4-
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the textile of Edwards, wherein the polymer is a polymer and contains a curing agent in the amounts as taught by Lin, motivated by the desire of using conventionally known polymers predictably suitable for use with graphene and conductive fillers by the desire to bond the graphene and conductive fillers to a flexible surface.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to the current grounds of rejection, necessitated by Applicant’s amendment.  
Applicant argues with regards to amended claim 27 and 29, that Edwards fails to teach the product being elected from a vehicle component, an electrical appliance an electronic device, a food packaging article, an antistatic fabric, a blanket, and anti-reflection fabric, an EMI-shielding fabric, or a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  Since the textile is capable of being used as a blanket because a coat can be laid over a person and used to keep warm, a coat can be used as a toy such as for dress up, and the fabric is conductive and therefore capable of having antistatic properties.  Therefore, Examiner maintains the rejection detailed above.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2017/025697 to Karim teaches a textile coated with graphite, such as pristine graphite, in combination with additional conductive agent such as silver particles, and adhered with an adhesive, such as a UV curable adhesive.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/Examiner, Art Unit 1789